         Case 1:20-cv-00186-NONE-SAB Document 78 Filed 08/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                     UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA

 9
     CAROLYN BROWN,                                  Case No. 1:20-cv-00186-NONE-SAB
10
                   Plaintiff and Counter-            ORDER DENYING REQUEST FOR
11                 Defendant,                        SETTLEMENT HEARING

12          v.                                       (ECF No. 73)

13   PROPERTY AND CASUALTY
     INSURANCE COMPANY OF HARTFORD,
14
                   Defendant and
15                 Counterclaimant.

16

17
     PROPERTY AND CASUALTY
18   INSURANCE COMPANY OF HARTFORD,

19                 Third Party Plaintiff,

20          v.

21   MECCA MORGAN,

22                 Third Party Defendant.

23

24         On September 30, 2020, a settlement conference was held, however, no settlement was

25 reached between the parties. (ECF No. 31.) On June 2, 2021, an order issued denying Plaintiff

26 Carolyn Brown (“Brown”) and Third Party Defendant Mecca Morgan’s (“Morgan”) motion for a
27 second settlement conference and requiring them to provide Defendant and Counterclaimant

28 Property and Casualty Insurance Company of Hartford (“Hartford”) with a confidential


                                                 1
           Case 1:20-cv-00186-NONE-SAB Document 78 Filed 08/13/21 Page 2 of 3


 1 settlement offer prior to the court further considering any request to hold a second settlement

 2 conference. (ECF No. 62.) The order also advised the parties that it would be disinclined to

 3 hold a settlement conference without the personal appearance of Brown and Morgan. The Court

 4 subsequently rejected Brown and Morgan’s other filed requests for a settlement conference that

 5 did not comply with the stated requirement to exchange settlement offers, or for other reasons,

 6 such as the requests being unsigned. (ECF Nos. 64, 67, 71.)

 7           On July 26, 2021, the Court filed a request from Brown and Morgan again requesting a

 8 second settlement conference. (ECF No. 73.) The filing indicates that on July 12, 2021, Brown

 9 and Morgan sent Hartford a confidential settlement offer. The filing also indicates that Morgan

10 has changed her mailing address to 472 South Salina Street, Syracuse, New York 13202, though

11 did not specifically state whether this meant an inability of Morgan to appear in person at a

12 settlement conference.1 In fact, the filing did not provide the Court any information regarding

13 whether Brown and Morgan would be willing to appear in person for the requested settlement

14 conference. Given the Court had previously informed the parties that if they were agreeable to a

15 settlement conference, they would be required to file a joint request, the Court ordered Defendant

16 to file a response to the request for a settlement conference. (ECF No. 74.) On August 5, 2021,

17 Defendant filed a response indicating that the previous settlement conference was not productive

18 in large part due to the inability of Brown and Morgan to meaningfully participate through

19 videoconference. The Defendant requests that if the Court is inclined to a set a settlement
20 conference, it require the personal appearance of Brown, Morgan, and counsel for Defendant.

21           The Court agrees that a settlement conference would not be productive without the

22 personal appearance of both Brown and Morgan, based on the tenor of Brown and Morgan at the

23 first settlement conference. Additionally, subsequent to the first settlement conference, Brown

24 and Morgan have further demonstrated an unwillingness or inability to comply with directions of

25 the Court regarding communications to the Court, and in appearing via video for hearings or for

26 depositions. (See, e.g., ECF Nos. 32, 40, 42 at 8, 44, 45 at 1-2, 50 at 6-7.) To preserve judicial
27   1
       In response to the statement indicating a change of address, on July 29, 2021, the Court directed Morgan’s address
     to be updated to the New York address. (ECF No. 74.) However, a subsequent mailing to this address on July 29,
28   2021, was returned as undeliverable, marked return to sender, refused, and unable to forward.


                                                              2
          Case 1:20-cv-00186-NONE-SAB Document 78 Filed 08/13/21 Page 3 of 3


 1 resources and to promote meaningful settlement negotiations if a second settlement conference is

 2 held, the Court shall deny the request for a settlement conference, without prejudice.

 3          If Brown and Morgan make another request for a settlement conference, they shall be

 4 required to confirm their willingness to both appear in person for such conference,

 5 otherwise the request will be denied.

 6          Accordingly, IT IS HEREBY ORDERED that the request for a settlement hearing filed

 7 on July 26, 2021 (ECF No. 73) is DENIED.

 8
     IT IS SO ORDERED.
 9

10 Dated:     August 13, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    3
